DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 4 has been canceled. Claims 1-3, 5, 6, 10-11, 17-29 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 7/6/2022, with respect to claims 1-3, 5, 6, 10-11, 17-29 have been fully considered and are persuasive.  The rejection of 4/7/2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5, 6, 10-11, 17-29 are allowed.
The following is an examiner’s statement of reasons for allowance: Pegg et al. (US 2006/0162676 A1) hereinafter Pegg discloses a cooling system of an engine. Dipaola et al. (US 2009/0308335 A1) hereinafter Dipaola discloses an electronic thermostat for an engine cooling system. Pegg and Dipaola are the closest prior art of record but neither references anticipate or render obvious:
“wherein the second valve integrally moves together according to a movement of the first valve,” in claim 1.
“a second valve for controlling the flow rate of the cooling water flowing through a second passage for connecting an outlet side of a radiator and an inlet side of a cylinder block of the engine from the outlet side of the radiator to the inlet side of the cylinder block, wherein the control unit controls the first valve, the second valve, and a third valve by controlling a drive heater of the electronic thermostat, and wherein the first passage is branched at a first branch point from a third passage connected from the outlet side of the radiator to the water pump to be connected to an inlet side of the thermostat,” in claim 21.
“a second valve for controlling the flow rate of the cooling water flowing through a second passage for connecting an outlet side of a radiator and an inlet side of a cylinder block of the engine from the outlet side of the radiator to the inlet side of the cylinder block, wherein the control unit controls the first valve, the second valve, and a third valve by controlling a drive heater of the electronic thermostat, and wherein the third valve is configured to control the flow rate of the cooling water supplied to a fourth passage for connecting a second outlet of the electronic thermostat and an inlet side of the radiator,” in claim 23.
Claims 2-3, 5, 6, 10-11, 17-20, 22, 24-29 are allowed based on their dependence on an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/Examiner, Art Unit 3747